Citation Nr: 0002035	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound (GSW) of the left leg.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a shrapnel wound of the left arm.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a lacerated right index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

As set forth above, the veteran claims entitlement to 
compensable evaluations for residuals of a GSW of the left 
leg, residuals of shrapnel wound of the left arm, and for 
residuals of a lacerated right index finger.  After careful 
consideration of the evidence compiled by and on behalf of 
the veteran with respect to these claims, the Board finds 
that they are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  In this case, the veteran's evidentiary 
assertions concerning the severity of his symptoms are 
sufficient to conclude that his claims for compensable 
ratings are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Since the veteran has submitted a well-grounded claim, the VA 
has a duty to assist in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the veteran's service medical records 
are negative for complaints or findings pertaining to the 
service-connected disabilities at issue other than the notice 
at the time of service separation that the veteran had 
incurred a shrapnel wound of the left arm in February 1945, a 
bullet wound to the left leg and a lacerated right finger, 
also in February 1945.  The Board notes that each of these 
disorders was initially rated under Diagnostic Code (DC) 7805 
regarding scars (see rating action in August 1996) and that 
noncompensable ratings have been in effect since that time.  

The August 1996 determination was essentially based on 
medical findings made upon various examinations in September 
1996.  The conclusion of these examinations was that many of 
the veteran's current left lower extremity complaints, to 
include numbness, weakness, and pain, were consistent with 
progressive spinal stenosis.  The Board notes that service 
connection was denied for degenerative changes of the lumbar 
spine with congenital spinal stenosis, shortening of the left 
leg, and for muscle wasting of the left leg quadriceps muscle 
upon rating action in July 1999.  

Added to the record in January 1997 was a statement by a VA 
physician in which he maintained that the veteran had signs 
of local injury to the left lower extremity (i.e., muscle 
atrophy, shortening of the left lower extremity) and that it 
could not be ruled out that this was secondary to a bullet 
wound in 1945.  In February 1998, a VA physician opined that 
the veteran's muscle wasting was most likely not related to 
cervical stenosis as he was free of symptoms.  

The record reflects that the veteran most recently underwent 
VA medical examination in December 1998.  However, the Board 
finds that an informed determination on the severity of the 
residuals of the veteran's GWS to the left leg, shell 
fragment wound (SFW) to the left arm, or lacerated right 
index finger cannot be made on the basis of that examination.  
Although the examination report contains findings regarding 
the veteran's leg scar it contains no specific findings 
regarding strength, muscle loss, nerve damage, or loss of 
range of motion as a result of the scar.  Specific clinical 
findings regarding the service-connected left arm or right 
index finger were not provided.  

At a subsequently held personal hearing in October 1999, the 
veteran described pain in the service-connected left arm, 
left leg, and right index finger, as well as loss of agility 
in the fingers.  He reported that his left arm was weak and 
that he sometimes had trouble gripping objects with his 
fingers.  Sometimes his leg gave away on his and he would 
fall.  

In a January, 2000 informal hearing presentation, the 
veteran's representative requested that the claim be remanded 
for additional VA examination.  The representative argued 
that the veteran's left leg disability has resulted in muscle 
injuries and pointed out that the RO had considered such 
diagnostic codes in the past.  (See the February 1997 
statement of the case.)  Additionally, she argued that VA 
medical personnel had never examined the veteran's service-
connected left arm and right index finger.  

The Board notes that the veteran reported in December 1998 on 
VA examination that he did not receive any surgical treatment 
for the injury to his left femur.  Moreover, since the last 
VA examination, the veteran has submitted additional 
treatment records from 1988 that would appear to be pertinent 
to a determination as to whether he has current residual 
disability due to his service connected disability.  As the 
record now stands, there does not appear to be any medical 
opinion on file that incorporates both a current clinical 
evaluation and a review of the available medical evidence in 
order to provide the proper foundation for the formulation of 
an opinion as to the nature of any current residuals of the 
combat wounds.  Accordingly, the Board concludes that an 
additional VA examination is warranted to address the 
veteran's contentions regarding the severity of his service-
connected disabilities.

Additionally, the Board notes that during the pendency of 
this appeal, portions of the VA Schedule for Rating 
Disabilities pertaining to rating muscle injuries were 
amended, effective July 3, 1997. 62 Fed. Reg. 30235-240 
(1997).  The Court has held that "[w]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to [the] appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  Moreover, when there is a change in the 
applicable legal criteria for adjudicating a claim, the 
veteran must be provided full notice and have an opportunity 
to be heard at the RO so that prejudice does not result.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the RO must 
now consider whether the criteria pertaining to muscle 
injuries apply in the veteran's case and, if so, they must 
apply the criteria that are to his advantage and provide him 
notice of the new criteria.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As such, after obtaining the results of the VA 
medical examination, the RO should consider whether all 
applicable symptomatology of the residuals of a GSW to the 
left leg, residuals of a SFW to the left arm, or residuals of 
a lacerated right index finger are appropriately rated, to 
specifically include whether any scars, muscle damage, nerve 
injuries, and musculoskeletal disabilities merit separate 
disability ratings.  In that regard, it is noted that 
additional disability may also be awarded for limitation of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
due process, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated him for his 
service connected disorders since 
December 1998.  After securing any 
necessary authorization for release of 
medical information, the RO should obtain 
copies of all records (not previously 
submitted or obtained) for association 
with the claims folder.

3.  The veteran should then be afforded a 
VA medical examination to determine the 
nature and severity of the service-
connected residuals of a GSW of the left 
leg, residuals of a shrapnel wound of the 
left arm, and for a lacerated right index 
finger.  The veteran's claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination of the veteran.  It is 
imperative that the examiner consider the 
current clinical findings in light of the 
medical evidence of record pertaining to 
manifestations of disability in the 
veteran's left thigh, left arm and right 
index finger over the years.  The 
examiner should be requested to 
separately identify, to the extent 
medically feasible, all symptoms caused 
or by the service-connected disorders.  
He or she should also describe the 
severity of each symptom.  The examiner 
should also be requested to specifically 
note whether there are any signs of 
instability, muscle wasting, atrophy, 
weakness, or length discrepancy that is 
attributable to the service-connected 
disorders as compared to any nonservice-
connected disorder, and whether the 
veteran's disabilities result in any 
limitation of function due to pain, loss 
of motion due to weakened movement, 
excess fatigability, or incoordination 
that can be attributed to the service-
connected residuals of GSW to the left 
leg, residuals of a shrapnel wound of the 
left arm, or lacerated right index 
finger.  It is especially important that 
the examiner comment in detail as to 
which left lower extremity symptoms are 
the result of the GSW of the left leg in 
comparison to any other disorder to 
include possible progressive spinal 
stenosis.  

4. Thereafter, the RO should readjudicate 
the veteran's claims and consider whether 
all symptomatology is appropriately 
rated, to specifically include whether 
any scars, muscle or nerve damage, or 
musculoskeletal disabilities merit 
separate disability ratings.  The RO 
should also consider whether the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.45, and 4.59, as well as 
the new regulations pertaining to the 
evaluation of muscle injuries, are 
applicable to the veteran's claims.  If 
so, the RO should apply the regulatory 
criteria most favorable to the veteran.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




